DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Notice to Applicant
This communication is in response to application filed 2/24/20.  It is noted that application is a national stage entry of PCT/IB2017/058446 with an international filing date of 12/28/19 and claims foreign priority to A20170315 filed 8/24/17.  


Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Information Disclosure Statement
	Information disclosure statement dated 2/24/20 has been acknowledged and considered.  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 teaches “the predetermined value”; “the predetermined level”; and “the next predetermined value.”  There is insufficient antecedent basis for these terms.  Furthermore, it is unclear how these values are calculated or determined.  Claims 2-13 incorporate the deficiencies of the independent claim from which they depend upon.  

The term “relevant” in claims 3 and 9 is a relative term which renders the claim indefinite. The term “relevant” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

	Claim 7 teaches a “sample being inverted in case it belongs to the hyperergetic type.”  It is unclear as to what a “hyperergetic” type means.  

The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  

2019 Revised Patent Eligibility Guidance (PEG): Step 1:

Claims 1-8 are drawn to a method for supporting patients in the repeated taking of drugs, which is within the four statutory categories (i.e. process).   Claims 9-14 are drawn to an system for supporting patients in the repeated taking of drugs, which is within the four statutory categories (i.e. machine).    Claim 15 is drawn to a computer program product for supporting patients in the repeated taking of drugs, which is within the four statutory categories (i.e. article of manufacture).    

2019 PEG: Step 2A - Prong One:
Regarding Prong One of Step 2A of the 2019 PEG (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims.  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) certain methods of organizing human activity, b) mental processes, and/or c) mathematical concepts.

Representative independent claim 1 includes limitations that recite at least one abstract idea.  Specifically, independent claim 1 recites:

1.	The method of automatically diagnosing conditions of an object comprising 
the recording of a signal from the object surface, 
signal processing, 
comparing it with references and diagnostic operations, 
characterized in that a wave electromagnetic signal is passively recorded, the signal is processed via spectral-dynamic conversions and analysis, and also diagnostic operations including determination of spectral-dynamic matchings of the processed signal to, at least, one wavelength sample, being a reference for the object's status to be diagnosed, then,
when the degree of matching is below the predetermined value, a decision is made and the absence of the status being diagnosed is indicated, 
and when the degree of matching equals or is higher than the predetermined level, the matching of the processed signal to, at least, one more wavelength sample, being referential to the same status 
and when the degree of matching is established below the next predetermined value, a decision is made and the presence of risk of the onset of the status to be diagnosed is indicated, 
and when the degree of matching is determined to be equal or higher than the predetermined value, the matching of the processed signal to, at least, one more successive wavelength sample being referential to the same status, 
and when the degree of matching is determined to be below the next predetermined value, a decision is made and the presence of a latent phase of the status progress in indicated, 
and when the degree of matching is determined to be equal to or higher than this predetermined value, a decision is made and the manifested phase of the status to be diagnosed is indicated.
The Examiner submits that the foregoing underlined limitations constitute “a mental process” because comparing a signal to a reference value and determining a diagnosis based on the degree of matching  are observations/evaluations/judgments/analyses that can, at the currently claimed high level of generality, be practically performed in the human mind or by pen and paper.  A mental process that could practically be performed in the human mind or by pen and paper falls into one category of abstract idea. (see 2019 Revised Patent Subject Matter Eligibility Guidance issued January 7, 2019).  That is other than reciting a computer and diagnostic device in the specification, nothing precludes the steps from practically being performed mentally in one’s head or by pen and paper.  For instance, a user could mentally compare the signal data to the reference data and then make a diagnostic determination based on the degree of matching.  Accordingly, the claim describes at least one abstract idea.
 
Furthermore, dependent claims 2-6 teach details on assessing the degree of matching which further defines the at least one abstract idea of a mental process (and thus fail to make the abstract idea any less abstract). Averaging the degrees of matching and applying a mathematical/statistical procedure as described to a high level of generality in dependent claims 2-6 could practically be done in one’s mind.  

2019 PEG: Step 2A - Prong Two:
Regarding Prong Two of Step 2A of the 2019 PEG, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”  

In the present case, the additional limitations beyond the above-noted at least one abstract idea are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the at least one “abstract idea”):
1.	The method of automatically diagnosing conditions of an object comprising 
the recording of a signal from the object surface (insignificant extra-solution activity as noted below, see MPEP § 2106.05(g)), 
signal processing (mere field of use limitation as noted below, see MPEP § 2106.05(h)), 
comparing it with references and diagnostic operations, characterized in that a wave electromagnetic signal is passively recorded (mere field of use limitation as noted below, see MPEP § 2106.05(h)), the signal is processed via spectral-dynamic conversions and analysis (amount to mere instructions to apply an exception, see MPEP 2106.05(f).  
and also diagnostic operations including determination of spectral-dynamic matchings of the processed signal to, at least, one wavelength sample, being a reference for the object's status to be diagnosed, then,
when the degree of matching is below the predetermined value, a decision is made and the absence of the status being diagnosed is indicated, 
and when the degree of matching equals or is higher than the predetermined level, the matching of the processed signal to, at least, one more wavelength sample, being referential to the same status 
and when the degree of matching is established below the next predetermined value, a decision is made and the presence of risk of the onset of the status to be diagnosed is indicated, 
and when the degree of matching is determined to be equal or higher than the predetermined value, the matching of the processed signal to, at least, one more successive wavelength sample being referential to the same status, 
and when the degree of matching is determined to be below the next predetermined value, a decision is made and the presence of a latent phase of the status progress in indicated, 
and when the degree of matching is determined to be equal to or higher than this predetermined value, a decision is made and the manifested phase of the status to be diagnosed is indicated.

For the following reasons, the Examiner submits that the above identified additional limitations do not integrate the above-noted at least one abstract idea into a practical application.  The additional elements (i.e. the limitations not identified as part of the abstract idea) amount to no more than limitations which:

amount to mere instructions to apply an exception, see MPEP 2106.05(f).  
the recitation of processing via spectral-dynamic conversions and analysis recites only the idea of a solution or outcome (i.e. claim fails to recite details of how a solution to a problem is accomplished).  
in order to transform a judicial exception into a patent-eligible application, the additional element or combination of elements must do "‘more than simply stat[e] the [judicial exception] while adding the words ‘apply it’".
generally link the abstract idea to a particular technological environment or field of use – for example, the recitation of signal processing characterized in that a wave electromagnetic signal is passively recorded merely limits the abstract idea the environment of electromagnetic wave signal processing, see MPEP 2106.05(h))

Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.

Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (see 2019 PEG and MPEP § 2106.05).

For these reasons, representative independent claim 1 does not recite additional elements that integrate the judicial exception into a practical application.  


2019 PEG: Step 2B:
Regarding Step 2B of the 2019 PEG, the independent Claims do not include additional elements that are sufficient to amount to “significantly more” than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception and generally linking the abstract idea to a particular technological environment or field of use and the same analysis applies with regards to whether they amount to “significantly more.”  
The dependent claims do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the dependent claims do not integrate the at least one abstract idea into a practical application.  
Therefore, claims 1-6 are ineligible under 35 USC §101.


Subject Matter free from Prior Art
Doidge (20100042011) teaches an aid to diagnose, aid to monitor and aid to treat a number of mental and behavioral disorders involving electrical abnormalities in the cerebral cortex, including diseases of the nervous system, medical conditions and psychological conditions.  Doidge para. [0039] teaches that the system is designed to isolate spectral bands, vector temporal-spatial movement dynamics and to correlate generator sources.  Doidge further teaches that the diagnostic tests can be developed to create sets of normative data and sets of data derived from diseased individuals that will be used for comparison.  
	Doidge, therefore, teaches: 
signal processing; 
comparing it with references and diagnostic operations, characterized in that a wave electromagnetic signal is passively recorded;
and also diagnostic operations including determination of spectral-dynamic matchings of the processed signal to, at least, one wavelength sample, being a reference for the object's status to be diagnosed, then,
when the degree of matching is below the predetermined value, a decision is made and the absence of the status being diagnosed is indicated, 
and when the degree of matching is determined to be equal or higher than the predetermined value, the matching of the processed signal to, at least, one more successive wavelength sample being referential to the same status.  

However, the closest domestic prior art of record, Doidge, fails to expressly teach: 
 when the degree of matching is established below the next predetermined value, a decision is made and the presence of risk of the onset of the status to be diagnosed is indicated, 
and when the degree of matching is determined to be below the next predetermined value, a decision is made and the presence of a latent phase of the status progress in indicated, 
and when the degree of matching is determined to be equal to or higher than this predetermined value, a decision is made and the manifested phase of the status to be diagnosed is indicated.


Allowable Subject Matter
Claims 7-13 generally teach : 
 diagnostic testing is additionally performed by forming a wave signal of the recognized sample, with this sample being inverted in case it belongs to the hyperergetic type, converted to the analogue form, amplified, fed to the testing electrode located on the object's surface; 
a diagnostic electrode connected in series to a broad-band amplifier, an analog-to-digital converter, a signal processing unit and a comparator for comparing with samples from the database, characterized in that the diagnostic electrode is configured to record a wave electromagnetic signal from the object's surface, the signal processing unit is made as a spectral-dynamic analyzer, the comparator is made as a unit for recognizing images of predetermined samples in the spectral-dynamic representation of input signal.  
	These specific limitations that teach specific technical components in such a way that amounts to a technological improvement to electromagnetic diagnostic technology.  Therefore the claims integrates] the judicial exception into a practical application that will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.

Claims 7-13 are objected to as being dependent upon a rejected base claim, but may be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The closest non-patent literature of record, Kitchen (Kitchen, Christina M R; Yeghiazarian, Lilit; Hoh, Rebecca; McCune, Joseph M; Sinclair, Elizabeth; et al.  “Immune Activation, Cd4+ T Cell Counts, and Viremia Exhibit Oscillatory Patterns over Time in Patients with Highly Resistant HIV Infection.” PLoS ONE 6.6: e21190. Public Library of Science. (Jun 20, 2011)) teaches individual viral and immune cell dynamics were analyzed using spectral analysis in a subset of subjects.  Spectral analysis can be used to detect cyclical patterns in
data, with the purpose of decomposing complex time series with cyclical components into sinusoidal functions.
The closest foreign prior art of record Costa (WO 2016176117 A1) teaches a hemodynamic parameter (Hdp) monitoring system or diagnosing a health condition of a patient and for establishing and identifying marker values for use in diagnosis of health conditions of a patient.  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINH GIANG MICHELLE LE whose telephone number is (571)272-8207. The examiner can normally be reached Mon- Fri 8:30am - 5:30pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JASON DUNHAM can be reached on 571-272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LINH GIANG "MICHELLE" LE
PRIMARY EXAMINER
Art Unit 3686



/LINH GIANG LE/Primary Examiner, Art Unit 3686                                                                                                                                                                                                        7/15/22